Citation Nr: 0608925	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to May 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

This matter was originally before the Board in July 2004, at 
which time it denied the veteran's claim for service 
connection.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
in January 2006 issued an Order implementing a Joint Motion 
to Vacate and Remand filed by the parties and recommending 
additional evidentiary development.  Upon return of this 
claim, the Board has determined that the issue now must be 
remanded for such action.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

An initial review of the record reveals that the RO has not 
provided sufficient notice and assistance under the Veterans 
Claims and Assistance Act of 2000 (VCAA) for the claim for 
service connection for diabetes mellitus, including as the 
result of herbicide exposure.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005); 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

First, the RO has not specifically asked the veteran to 
provide any additional evidence in his possession that 
pertains to his claim, in accordance with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  On 
remand, the RO should make this request.

Next, during the pendency of this matter, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U. S. 
Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the current appeal, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but did not provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disorder now on appeal.  As this case must be remanded in 
part for additional VCAA notice as explained above, the RO 
should also ensure that any supplemental VCAA notice is in 
compliance with the guidance set forth in Dingess/Hartman.    

As well, the veteran's service personnel records confirm that 
he was on board the U.S.S. Kearsarge (CVS-33) from March 1966 
to March 1969.  He is also the recipient of a Vietnam Service 
Medal, for the period of August 12, 1996, to November 24, 
1966.   The veteran avers that the pending claimed disorder 
is the result of exposure to herbicide during his service on 
the U.S.S. Kearsarge (CVS-33).  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313(a) (2005).  In order for the veteran to be 
presumed to have been exposed to herbicides in service, 
however, there must be evidence to show that he was actually 
physically present within the boundaries of the Republic of 
Vietnam.  For individuals with service on deep water vessels, 
this requires evidence of actual duty or visitation within 
the Republic of Vietnam.  Id.; see also VAOPGCPREC 27-97, 
VAOPGCPREC 7-93.  While the veteran has reported that he went 
to Vietnam seven times and that he set foot on land there, at 
this time, there is insufficient service evidence of record 
to address whether he in fact had actual duty or visitation 
on shore within the Republic of Vietnam, and so on remand, 
the RO should determine whether this was the case.  38 C.F.R. 
§ 3.159(c)(2) (2005).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that specifically requests 
that the veteran provide VA with any 
additional information or evidence in his 
possession that pertains to his claim, 
and also includes an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim per 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should undertake all necessary 
actions in order to establish whether the 
veteran likely set foot on the shore of 
the Republic of Vietnam during his period 
of active service, to include contacting 
the National Archives and Records 
Administration, the U.S. Army and Joint 
Services Records Research Center, and/or 
any other such appropriate records 
repository for the purpose of conducting 
a search of deck logs of the U.S.S. 
Kearsarge (CVS-33) so as to determine 
whether the veteran had duty on 
visitation on shore within the Republic 
of Vietnam during the periods of August 
1966 through September 1966, October 1966 
through November 1966, October 1967 
through November 1967, December 1967 
through January 1968, and February 1968.  

3.  After the RO completes all of the 
development listed above and any other 
action deemed necessary in conjunction 
with such development, it should review 
the claim on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal, then it should furnish 
the veteran and his attorney with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


